Case: 2:19-cv-04867-EAS-CMV Doc #: 19 Filed: 03/23/21 Page: 1 of 1 PAGEID #: 644




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN OHIO DISTRICT
                                EASTERN DIVISION

MICHAEL S. SLAUGHTER,
       Plaintiff,
                                                            Case No. 2:19-cv-4867
v.                                                          Judge Edmund A. Sargus, Jr.

COMMISSIONER OF SOCIAL SECURITY,
       Defendant.



                                   OPINION AND ORDER
       This matter is before the Court for consideration of the Objections filed by the Plaintiff,

Michael S. Slaughter (Doc. 17) to the Report and Recommendation of the Magistrate Judge

recommending that the decision of the Commissioner of the Social Security Commissioner

denying benefits be affirmed (Doc. 16).

       The undersigned has carefully reviewed the record below and concludes that the decision

of the Commissioner “is supported by substantial evidence and was made pursuant to proper legal

standards.” Rabbers v. Comm’r of Soc. Sec., 582 F. 3d 647, 651 (6th Cir. 2009) (quoting Rogers v.

Comm’r of Soc. Sec., 486 F. 3d 234, 241 (6th Cir. 2007). The issues raised in the Plaintiff’s

Objections have been considered and correctly addressed by the Magistrate Judge.

       The Court ADOPTS the Report and Recommendation of the Magistrate Judge. The

decision of the Commissioner denying disability benefits in this case is AFFIRMED. Judgment

is rendered in favor of the Commissioner.

 Date: 3/23/2021                            s/Edmund A. Sargus, Jr.
                                            EDMUND A. SARGUS, JR., JUDGE
                                            UNITED STATES DISTRICT COURT
